Extended explanation of the Examiner’s assessment of the Applicant’s arguments and the proposed amendments within the time allotted under the After Final Consideration Pilot Program 2.0
Applicant’s response filed on 27 May 2021 has been considered. With regard to the rejections under 35 USC 112(a) and 112(b) the proposed amendments to claims 1 and 10, if entered, would not overcome the outstanding rejection because said amendments  do not address the aspects of written description and indefiniteness pertaining to systems comprising sensors, a processing unit and a fecal sampling container or a fecal sampling kit. The Applicant argues that “there are numerous references to a fecal sample in the Summary of the Invention section of the specification, and that combined with Figure 2 and 3 alone make clear that the kit and the container are part of the invention; and therefore part of the system” . This argument, if entered, would not be found persuasive because none of figures 2 and 3 show a container and/or a fecal sampling kit as comprised  in the systems. The fecal sampling kit and the container shown in figure 3 and described at pages 13-17 is not disclosed as part of the system. The Specification merely states that a user “will use the fecal sampling kit submit a fecal sample”. As such, if the Applicant’s response, including the proposed amendments and the arguments, would be entered the rejections would be maintained because the Specification fails to adequately describe that the disclosed systems include a sample containing and a fecal sampling kit.
 With regard to the rejection of claim 10 under 35 USC 102(a)(2) the Applicant asserts that Bangera does not teach “a heart rate monitor configured to monitor the individual’s heart rate and communicate with the processing unit” as in the proposed amendment to Claim 10 and that Bangera at ¶ 70 discloses “Reference microbial profiles relative to cardiovascular health, for example integrate factors such as plasma ferulic acid levels...” Firstly, the proposed amendment to Claim 10 does not positively recite that the system comprises a heart rate monitor” but rather recites: “a procession unit configured to to provide a user interface ....such that  the processing unit is in communication  with the fecal gas sensor and a heart rate monitor configured to monitor the individual’s heartrate...”. The n communication with”. Secondly, Bangera at paragraph 70 explicitly describes the following: “The system also continuously monitors microbial profiles including parameters of cardiovascular health...”. Thirdly, the cited prior art to Salem, which is applied to claim 1, teaches a heart rate monitor. As such, the arguments pertaining to claim 10, if entered, would not be found persuasive because said arguments are not commensurate with the scope of the claim and, because the art of record would still teach the proposed limitations to claim 10. The Applicant further asserts that the documents incorporated by reference in Bangera do not teach “a hydrogen gas sensor or a methane gas sensor configured to measure hydrogen or methane, respectively as required in claims 1 and 10” and that “alkanes is not a specific enough disclosure of even “methane” to qualify as anticipatory under the doctrine of inherency. See MPEP 2112(IV) Quoting Metabolite Labs., Inc. v. Lab.Corp. of Am. Holdings, 370 F.3d 1354, 1367, 71 USPQ2d 1081, 1091 (Fed. Cir. 2004) (explaining that "[a] prior art reference that discloses a genus still does not inherently disclose all species within that broad category" but must be examined to see if a disclosure of the claimed species has been made or whether the prior art reference merely invites further experimentation to find the species) (emphasis added)”. This argument, if entered would not be found persuasive, because Burch (US 7,255,677) teaches that the marker gas measured by the sensor array include off-gas of a microorganism including bacterium and said off-gas includes alkanes and fixed gases. See col. 3, lines 50-65 and col. 4, lines 1-10. The genus of alkanes includes methane and the genus of fixed gases includes hydrogens. MPEP 2144.08(II)(A) subsection 4(a) “Consider the size of the genus” states that: Consider the size of the prior art genus, bearing in mind However, a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because "one skilled in [the] art would... envisage each member" of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962) (emphasis in original). The subgenus of straight chain alkanes includes 10 compounds and the genus of fixed (permanent gases) includes no more than 20 gases one of which is hydrogen.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/M.A/              Examiner, Art Unit 1631     
                                                                                                                                                                                     
/Lori A. Clow/
Primary Examiner, Art Unit 1631